Case 8:18-cv-01605-JSM-AEP Document 60 Filed 08/05/19 Page 1 of 2 PageID 262



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 JPMORGAN CHASE BANK, N.A.,

          Plaintiff,

 v.                                                      Case No. 8:18-cv-01605-JSM-AEP

 LOURDES T. SANTIAGO, M.D., P.A.;
 LOURDES T. SANTIAGO; SAMUEL S.
 STIEGLITZ; UNITED STATES
 DEPARTMENT OF TREASURY- INTERNAL
 REVENUE SERVICE; HARRISON SQUARE
 ASSOCIATION, INC.; OLYMPUS
 AMERICA, INC.; UNKNOWN TENANT # 1;
 UNKNOWN TENANT # 2; ANY AND ALL
 UNKNOWN PARTIES CLAIMING A RIGHT
 OR INTEREST IN THE SUBJECT
 PROPERTY,

          Defendants.


                                 NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that Natalie P. Thomas, Esq. of Quarles & Brady LLP, gives

notice of her appearance as additional counsel for Plaintiff, JPMorgan Chase Bank, N.A.

(“JPMorgan”). Ms. Thomas, as counsel for JPMorgan, requests that all papers and pleadings in

this cause be directed to her at the address below.


                                                      QUARLES & BRADY LLP

                                                      /s/ Natalie P. Thomas
                                                      Natalie P. Thomas
                                                      Florida Bar No. 147680
                                                      Drew P. O'Malley
                                                      Florida Bar No. 106551
                                                      101 East Kennedy Blvd., Ste. 3400
                                                      Tampa, FL 33602-5195
                                                      Telephone: 813-387-0300


QB\57892328.1
Case 8:18-cv-01605-JSM-AEP Document 60 Filed 08/05/19 Page 2 of 2 PageID 263



                                                      Facsimile: 813-387-1800
                                                      natalie.thomas@quarles.com
                                                      drew.o'malley@quarles.com

                                                            Counsel for Plaintiff

                                 CERTIFICATE OF SERVICE
         I hereby certify that on this 5th day of August, 2019, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system. I further certify that I mailed the

foregoing document and the notice of electronic filing by first-class mail to the following non-

CM/ECF participants:

 Shawn G. Brown                                       Lior Segal
 Frazier & Brown, PLLC                                18167 US HWY 19 N, Suite 100
 2111 West Swann Avenue, Suite 204                    Clearwater, Florida 33764
 Tampa, Florida 33606                                 Telephone: 727-824-5775
 shawn@frazierbrownlaw.com                            Facsimile: 888-672-7347
 Counsel for Harrison Square Association, Inc.        lee@segalschuh.com
                                                      lisa@segalschuh.com
                                                      Counsel for Defendants Lourdes T. Santiago,
                                                      M.D., P.A. and Lourdes T. Santiago

 Maria Chapa Lopez
 United States Attorney
 John F. Rudy, III
 Assistant United States Attorney
 Tampa Street, Suite 3200
 Tampa, Florida 33602
 Telephone: (813) 274-6000
 Facsimile: (813) 274-6198
 E-mail: john.rudy@usdoj.gov
 Counsel for United States Department of
 Treasury-Internal Revenue Service
                                                        /s/ Natalie P. Thomas
                                                        Attorney




                                                  2
QB\57892328.1
